Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “any one or more of…and” and “any one of…and” is improper Markush or alternative terminology. In claims 1 and 2, it is indefinite as to whether the blood meal is required to be dry blood, since the term “dry blood” is in parentheses. Also in claim 1, it is indefinite as to whether the macroelements are required to include nitrogen, phosphorus and potassium, since the phrase “including nitrogen, phosphorus and potassium” is in parentheses. In claim 3, it is indefinite as to what the metes and bounds of a “predetermined time” would be. Also in claim 3, it is indefinite as to whether the lactic acid is required to be in the form of yogurt, since the word “yogurt” is in parentheses.
This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  KR 10-1575549 B1 discloses a method for manufacturing organic slow-release fertilizer, the .
CN 105948913 A (English Abstract only) is made of record for disclosing  an organic fertilizer which includes psyllium husk powder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736